NO. 12-03-00037-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 349TH


IN THE INTEREST OF H.D.S., §
	JUDICIAL DISTRICT COURT OF
A CHILD

§
	HOUSTON COUNTY, TEXAS




MEMORANDUM
PER CURIAM

 This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a). (1)  The judgment was signed on November 4, 2002.  Because the judgment relates
to the termination of the parent-child relationship, the appeal is accelerated.  Tex. Fam. Code Ann.
§§ 109.002(a), 263.405(a) (Vernon Supp. 2003).  Under Rule 26.1(b), the notice of appeal in an
accelerated appeal must be filed within twenty days after the judgment is signed.  On November 12,
2002, Appellant filed a pro se Motion To Deny Relief In Suit To Terminate Parent Child
Relationship, which the trial court considered as a motion for new trial.  However, a motion for new
trial does not extend the time for filing a notice of appeal in a termination case.  Tex. Fam. Code
Ann. § 263.405(c).  Therefore, Appellant's notice of appeal was due on November 25, 2002, and
her motion for new trial did not extend the filing deadline.  Appellant filed a notice of appeal on
February 4, 2003.
	On February 5, 2003, this court notified Appellant pursuant to Rule 42.3(a) that her notice
of appeal was untimely and there was no timely motion for an extension of time to file same as
permitted by Rule 26.3.  Appellant was further informed that unless within fifteen days therefrom
the record was amended to establish the jurisdiction of this court, the appeal would be dismissed. 
In response to the February 5 notice, Appellant filed an amended notice of appeal that included
information regarding her motion for new trial.  As previously stated, however, a motion for new
trial does not affect Appellant's deadline for filing her notice of appeal.
	Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Rules 26.1 and 26.3, we dismiss the appeal for want of jurisdiction.  Tex. R. App. P.
42.3(a).
Opinion delivered February 19, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.









PUBLISH


















1.  All rule references are to the current version of the Texas Rules of Appellate Procedure unless otherwise
indicated.